Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00457-CV

                           Juanita VALADEZ and Melissa Miller,
                                       Appellants

                                              v.

                      STOCKDALE TX SNF MANAGEMENT, LLC
                     d/b/a Stockdale Residence and Rehabilitation Center
                          and d/b/a Stockdale TX SNF Realty, LLC,
                                          Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 16-02-0102-CVW
                         Honorable Donna S. Rayes, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellants, Juanita Valadez and Melissa Miller, recover their costs of this appeal
from appellee, Stockdale TX SNF Management, LLC d/b/a Stockdale Residence and
Rehabilitation Center and d/b/a Stockdale TX SNF Realty, LLC.

       SIGNED April 4, 2018.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice